Citation Nr: 1519128	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-23 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hearing loss of the right ear.

2. Entitlement to an increased evaluation for tinnitus, currently rated as 10 percent disabling.

3. Entitlement to a compensable evaluation for hearing loss of the left ear.

4. Entitlement to service connection for a vestibular disorder, including as due to a neurological condition or an ear disorder.

5. Entitlement to service connection for liver disease.

6. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD). 

7. Entitlement to service connection for skin cancer, including as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, E.B.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi in January 2009 and April 2009 and Baltimore Maryland in December 2009.

In July 2014, a Central Office hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In April 2015, the Veteran and his representative submitted a waiver of initial Agency of Jurisdiction (AOJ) consideration of additional evidence submitted at the hearing.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issue of entitlement to service connection a neurological nerve disorder as the broader issues of entitlement to service connection for a vestibular disorder, including as due to a neurological condition or an ear disorder, as is reflected on the cover page.  

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record in a July 2013 document, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a vestibular disorder, a lung condition, liver disorder, and skin cancer and entitlement to a compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran performed duties as a boatswain's mate on the USS Midway in 1977 and he was routinely exposed to loud noises such as jet engines taking off and landing during his active service.

2. The Veteran's service treatment records indicate that the Veteran had upward shifts in hearing thresholds in his right ear while in service.

3. The Veteran's current right ear sensorineural hearing loss disability is due to his active service.

4. The Veteran experiences tinnitus that causes ringing in his ears that is greater on the left than on the right. 

5. The Veteran's tinnitus has not impacted his ability to participate in regular communication or affected his ability to work.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.3.04, 3.385 (2014).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).

3.  The criteria for referral for consideration of increased ratings for tinnitus on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the Veteran's claim of entitlement to service connection for right ear hearing loss has been decided on appeal, the claim has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken with regard to the Veteran's claim for an increased rating for tinnitus.  However, the provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly, no further development is required regarding this claim. 


Entitlement to Service Connection for Right Ear Hearing Loss

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

During his active service, the Veteran performed duties as a boatswain's mate on multiple aircraft carriers, including the USS Midway and the USS Worden.  He reported during his Board hearing that he was routinely exposed to loud noises such as jet engines taking off and landing during his active service.  He explained that while hearing protection was regularly provided for the standard flight deck crew that his position as boatswain's mate required that he was often required to take hearing protection off so that he could be given orders to perform his required duties.  The Veteran reported that he noticed hearing loss in his right ear while he was in active service and that the hearing loss has continued since that time.  

The Veteran's service treatment records demonstrate a shift in the Veteran's hearing of his right ear during his active service.  His enlistment examination from March 1975 demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5

His separation examination in December 1982 reports the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
15

A hearing loss disability of the right ear is not shown during service.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Shifts in hearing thresholds, however, were shown during service.  Shifts of ten decibels were shown at 1000 and 4000 Hertz and shifts of fifteen decibels were shown at 2000 and 3000 Hertz during the Veteran's active service.  Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155 (1993).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.  

After the Veteran filed for service connection for his hearing loss, he was given an audiological examination in September 2008, which reported the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
35
40
 
His speech recognition using the Maryland CNC Word test was 80 in the right ear.

The test confirmed that the Veteran had a current right ear hearing loss disability for VA purposes, but the examiner opined that the Veteran's right ear hearing loss was less likely than not due to his active service because the Veteran's right ear hearing did not meet the level of hearing loss required for a hearing loss disability.  However, the examiner opined that the Veteran's left ear noise exposure during service was responsible for the Veteran's left ear hearing loss disability.  

In July 2011, the Veteran underwent another VA audiological examination.  The examiner opined that the Veteran had bilateral symmetrical sensorineural hearing loss and tinnitus due to loud noise exposure in service without hearing protection.  

An August 2011 examiner opined that the Veteran's hearing loss "at least as likely as not" was caused by the Veteran's active service.  But, the examiner also commented that the Veteran's right ear hearing was normal at separation, while his left ear demonstrated mild hearing loss.  

The Board finds that the opinion of the July 2011 examiner outweighs the opinions of the 2008 VA examiner and the August 2011 VA examiner.  The Board concedes that the Veteran had acoustic trauma in-service and that his audiograms reflect a significant upward shift in threshold during service.  The 2008 examiner did not consider this and does not account for the Veteran's statements that he noticed decreased hearing acuity during his active service.  To the extent that the August 2011 VA examiner indicates that only the Veteran's left ear hearing loss "at least as likely as not" was caused his active service, the Board finds the opinion of the July 2011 examiner to be of greater probative value.  The July 2011 examiner considered the Veteran's lay statements that he frequently had to remove any assigned hearing protection and opined that the Veteran had bilateral sensorineural hearing loss that was due to his active service.  

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's right ear hearing loss is due to his active service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.     

Entitlement to an Increased Rating for Tinnitus

The RO granted service connection for tinnitus in a January 2009 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The Veteran appealed the initial rating and seeks an increased evaluation for tinnitus.  The RO denied the Veteran's request because under DC 6260 a 10 percent evaluation is the maximum schedular evaluation and there is no provision for the assignment of a separate 10 percent evaluation for tinnitus of each ear. 

During his July 2011 VA examination, the Veteran reported bilateral tinnitus that was greater on the left side than the right.  He did not report tinnitus levels that fluctuate suddenly and did not report increased tinnitus during periods of dizziness.  The August 2011 examiner reported that the Veteran's tinnitus did not negatively impact the conditions of his activities of daily life or his employability.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

With regard to the Veteran's service-connected tinnitus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Board acknowledges that Veteran's complaints of functional impairment associated with his service-connected tinnitus, particularly to the extent that the Veteran stated during his Board hearing that he believed his tinnitus was related in some way to his symptoms of dizziness and the vestibular condition that is currently being appealed for service-connection.  The Board also acknowledges his reports that his symptoms of dizziness were part of the reason he was granted social security disability.  

However, the Board does not find that the symptomology of the Veteran's tinnitus has not been contemplated by the rating schedule.  While the Veteran has stated his belief that his tinnitus is related to his symptoms of dizziness and nausea, the symptoms of his service-connected tinnitus itself is limited to symptoms of a "ringing in the ears" with complaints that it occurs regularly and is greater on the left than on the right.  The Veteran has not alleged that his symptoms of ringing in the ears have caused him significant functional impairment and the August 2011 VA examiner indicated that the Veteran's symptoms of tinnitus have not caused him to miss work and have not interfered with his daily activities.  

To the extent that the Veteran is seeking service connection for a vestibular condition, including Meniere's disease, or the symptoms of his dizziness, the Board notes that the Veteran may be entitled to seek a higher or extraschedular rating based upon the symptoms of that condition if service-connection is granted.  But, the Board does not find that the symptoms of tinnitus have caused symptoms other than ringing of the ears, and warrant referral for an extraschedular rating.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent for tinnitus.  38 C.F.R. 4.3; 4.87 DC 6260; Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

Service connection for a right ear hearing loss disability is granted. 

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Review of the record indicates that further development is necessary prior to adjudication of the Veteran's other claims.

First, remand is necessary to obtain outstanding, pertinent evidence, including Social Security Administration (SSA) records.  The evidence before the Board indicates that the Veteran was granted Social Security disability benefits in 2012.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained; remand is required in order for this evidence to be requested.

The Board finds that it is necessary to remand the issue of entitlement to a compensable evaluation for left ear hearing loss.  Specifically, an evaluation for hearing loss requires consideration of acoustic thresholds in both ears and there are special rules to rate hearing loss if one ear is service connected and the other ear is not.  See 38 C.F.R. § 4.85, DC 6100 (2014).  Therefore, a remand is necessary for the AOJ to adjudicate the Veteran's left ear hearing loss in the first instance in light of the grant of service connection for right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 393  (1993).

The Board also notes that a VA opinion was previously sought regarding the Veteran's claim for COPD.  The examiner was asked "if it is found that there is evidence of lung disease consistent with exposure to asbestos, is the Veteran's lung disease related to asbestos during military service?  The examiner opined "Treatment record review shows no asbestosis, thus there is no lung condition secondary to exposure in the military."  The examiner opined that the Veteran's COPD was due to his history of smoking; however, the examination indicated that the examiner did not review the Veteran's service medical records and did not discuss the Veteran's contentions regarding his condition.   

The Veteran reported that he did not claim COPD due to asbestos exposure and that he believes his COPD is should be service connected directly due to chemicals he was exposed to during his active duty service as a boatswain's mate.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  Here, the examiner's reasoning does not indicate that other possible means of service connection were considered.  Accordingly, the Board finds that a more thorough VA examination should be afforded.    

Additionally, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a current vestibular disorder and whether it is due to (or had its onset during) his active service.  The Veteran contends that he has had recurrent symptoms of dizziness and balance problems since a motor vehicle accident that occurred while he was on active duty in 1976.  The Veteran was provided a VA exam regarding whether this condition was secondary to his service-connected hearing loss and tinnitus in July 2011, however, he has not been provided a VA examination that addressed direct service connection.  As the Veteran has reported recurrent symptoms of dizziness and nausea since a documented incident that occurred during his active service, the Board finds that a medical examination regarding the etiology of these symptoms should be afforded.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran regarding any medical care providers who have provided treatment for his related condition since October 2009.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records from the Martinsburg VAMC since October 2009.  All such records should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. After completing the above-referenced development, schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current lung condition.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current lung condition, including COPD, was caused or aggravated as a result of his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4. After completing the above-referenced development, schedule the Veteran for a VA examination to provide an opinion regarding the Veteran's recurrent symptoms of dizziness and nausea.  The examiner should provide opinions as to the following:

a. Whether the Veteran has a current vestibular disability, or other disability manifested by the Veteran's symptoms of dizziness and nausea.
   
b. If the Veteran does have a current disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) the disability was caused or aggravated as a result of his active service.  The examiner is asked to comment on the Veteran's in-service MVA of December 1976.  The examiner is also asked to discuss the Veteran's 1994 diagnosis of a vestibular nerve disorder.     

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

5. After completing all indicated development, to specifically include any development necessary in light of the grant of service connection for right ear hearing loss, the AOJ should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


